CEUT Emerging Growth Conference New York City, July 11, 2007 Reuben F. Richards, Jr. Chief Executive Officer Hong Hou, President & Chief Operating Officer July 9, 2007 EMCORE Corporation 1 The information provided herein may include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements include, but are not limited to, (a) the Company’s unaudited results for the third quarter and fiscal year 2007, (b) statements related to the Company’s voluntary review of its historic stock option granting practices, including statements concerning the determination of accounting adjustments and related tax and financial consequences in connection with the Special Committee’s recommendations, and (c) the timing of filing of reports with the Securities and Exchange Commission. of predicting quarterly and year end financial results, (b) the finalization and audit of the Company’s unaudited results of fiscal year 2006 and the first 2 quarters of fiscal year 2007, (c) the effects of the Company’s voluntary review of its historic stock option granting practices, including (i) risks and uncertainties relating to developments in regulatory and legal guidance regarding stock option grants and accounting for such grants, (ii) the possibility that the Company will not be able to file additional reports with the Securities and Exchange Commission in a timely manner, (iii) the possibility that the Company in consultation with the Company's independent public accountants or the SEC, may determine that additional stock-based compensation expenses and other additional expenses be recorded in connection with affected option grants (iv) the Company may incur negative tax consequences arising out of the stock option review, (v) the possible delisting of the Company’s stock from the Nasdaq National Market pursuant to Nasdaq Marketplace Rule 4310(c)(14), (vi) the timing and outcome of the Nasdaq appeal hearing, (vii) the impact of any actions that may be required or taken as a result of such review or the Nasdaq hearing and review process, (viii) risk of litigation arising out of or related to the Company’s stock option grants or a restatement of the Company’s financial statements, and (d) factors discussed from time to time in reports filed by the Company with the Securities and Exchange Commission. The forward-looking statements contained in this news release are made as of the date hereof and EMCORE does not assume any obligation to update the reasons why actual results could differ materially from those projected in the forward-looking statements. “Safe Harbor” Statement July 9, 2007 2 July 9, 2007 3 EFO Ortel Ortel EFO Microwave/RF Transmitters/Receivers FTTP PON TxRx Parallel Optics, 4 & 12x TxRx LX4, CX4 TxRx For 10G Ethernet CATV Transmitters/ Receivers Hybrid Fiber Coaxial (HFC) Network Telecom Network Ortel OC-192 TxRx SFF Tunable DWDM XFP EFO EMCORE’s Components & Subsystems in Networks & Premises July 9, 2007 4 July 9, 2007 5 Source: Comcast Comcast CapEx Budget 24% Increase in 07 from 06 July 9, 2007 6 Broadband (CATV, FTTP, Video Transport) Business Strategy § Acquired five companies to position ourselves as a major player inBroadband Components and Systems § Consolidated technology, IP, product portfolio & CATV customer base § Positioned as “Arms Merchant” to MSO and Telecom build-out § Multi-service operators (MSO’s) are accelerating CATV infrastructure upgrade in order to offer premium triple-play services • High-definition TV (HDTV), digital video and Video on Demand (VOD) • High-speed internet • Voice over IP (VoIP) § Emerging supplier of FTTP components • Expanded design wins within B-PON and G-PON customer base • Established China-based manufacturing facility to reduce cost and increase capacity • Vertically integrated: chip-to-subsystem § Penetrated into the high growth video transport and IPTV markets § Strong demand within CATV market § MSOs build networks to offer commercial services § Comcast and Time Warner upgrading the legacy Adelphia networks § Strong overseas market demand in Eastern Europe, Russia, India, China is driving the growth of CATV equipment manufacturers July 9, 2007 7 July 9, 2007 8 July 9, 2007 9 Source: Cisco Systems 10GbE Share estimated to increase from 5% in2006 to 45% in 2011 Demand for 10G Ethernet Increases July 9, 2007 10 Growth Drivers for EMCORE Datacom/Telecom Business Product Lines § Leading Supplier of 10Gb/s Ethernet Components and Transceivers § 10Gb/s VCSEL/PIN TOSA/ROSA components for SR applications § Supplying Xenpak LX4/CX4 and X2 CX4, sampling SFP+ SRL, LRM, & LR transceivers § Demand from the major customer is coming back after recent “Lean Manufacturing” § Broadest Portfolio of Parallel Optics Transceivers § 4x single data rate (SDR) and double data rate (DDR) optical media conventors § 12x SDR (2.5Gb/sx12) to a broad customer base for switching/routing § 12x DDR (5.0Gb/sx12) for switching /supercomputer /backplane interconnects § Opportunities in Telecom and Infiniband Areas § Telecom:300-pin SFF fully C-band tunable transponders, XFP DWDM 80km TxRxs § Infiniband:QSFP, SDR and DDR OMC transceivers, active cables Platforms § State-of-the-art VCSEL/PD Component Fab and PON Packaged Components § VCSEL/PD die 1-10Gb/s, single to 2D arrays, and recently developed hermetic chips § Packaged components for DFB TO’s for GPON and GEPON, APD-TIA TO’s § LX4 Platform and Infrastructure for 40 Gb/s Product Solution § Push to become a standard and building prototype samples July 9, 2007 11 Silicon Response Range Limit Multi-junction Solar Cells § Emcore’s Technology Employs Three Compound Semiconductor Junctions in Series § Each Junction Has a Different Bandgap • Top – 1.9 eV • Middle – 1.4 eV • Bottom – 0.7 eV § Three Junctions of Different Bandgaps Makes Better Use of Energy Available in the Solar Spectrum § Bandgap Engineering Available in III-V Multi-junction Solar Cells Offer a Path to Still Higher Performance July 9, 2007 12 EMCORE Space Photovoltaics Business § EPV division formed in 1998 in Albuquerque, NM § Facility ready in October 1998, and 1st volume solar cell shipment in December 1999 § Currently shipping 28.5% efficient solar cells in volume; 31% efficient IMM solar cells demonstrated § Outstanding on-orbit performance and reliability history § Emcore’s entry into the space market effectively eliminated the use of Silicon solar cells in high power GEO satellites § Mid 1990’s, 80% of satellite power was generated by Silicon § Today over 80% of new satellites are powered by multi-junction solar cells EMCORE Space Photovoltaics Products Solar Cells Solar Panels EMCORE Photovoltaics Division July 9, 2007 13 Growth Drivers of Space Solar Major Customers § Space Systems/Loral, Lockheed Martin, Northrop-Grumman Space, Boeing, EADS Astrium, General Dynamics Market Drivers § Commercial Satellites: Growing demand for commercial programs; 33 commercial GEO awards in 2006 (highest since 2001) § Industry is at the leading edge of a replacement cycle as many of the satelliteslaunched in the early 1990’s reach the end of their useful life § As one of two viable suppliers, EMCORE offers the best performance in the industry with outstanding space heritage and a strong reliability record § Government/Defense Programs: EMCORE is a leading engineering and manufacturing service company for government/defense programs § Technology leader: Record high-efficiency solar cells for space applications (31% with IMM design) § Solution oriented: EMCORE provides enabling solutions to mission critical programs Backlog § Backlog exceeding $108M § Book-to-bill consistently greater than 1 July 9, 2007 14 Source: Merrill Lynch Solar Module Market § 2006 market for solar modules was approximately 2.2GW and >$8B worldwide § Growth forecasted at ~24% CAGR. The market size will be 7GW and $18B by 2010 § Growth drivers: § Increased demand and cost of power § Government incentives § Reduced cost of solar power § Environmental concerns and political pressure § Germany and Japan accounted for 80% of total demand in 2005 § US and Spain are likely to be the fastest growing markets over the next several years July 9, 2007 15 u Solar Module Technologies § Crystalline Si: Conversion efficiency of 12-20% at module level § Predominant technology Most versatile for all applications § Si shortage (at least until late of 2008) Relatively high price: ~$3.5/W Easy to scale up in production § Low efficiency of surface area/land use Environmental concerns with some materials (Cadmium Telluride) § Concentrator Photovoltaics (CPV): efficiency of 25-30% at module level § Most efficient land use – more power generated per area Less equipment and material requirement for production scale up Suitable for commercial, agricultural, and power utility applications More efficient for direct illumination than difused light § u Pros: u u Cons: u Pros: u u u Cons: u u More cost effective ~$2.5/W Pros: u u Thin Film: Conversion efficiency of 5-7% at module level § § Most Effective~ $2/W Cons: u u More efficient for direct illumination than diffused light July 9, 2007 16 Solar Flux Lens Solar Cell Receiver 1x 1,000x Utilizes advanced solar cells to provide most cost effective solution 7x 5” Silicon cells Produce Equal Power As 1x 1 cm2triple junction CPV Terrestrial Application of Triple Junction Technology § EMCORE’s triple junction solar cell technology is being adapted for terrestrial power generation § Lens concentrates solar flux to 500–1,000 times normal irradiance § Conversion efficiency improves under concentrated illumination § 36% cell efficiency in production § 40% cell will be introduced in 2007 July 9, 2007 17 July 9, 2007 18 July 9, 2007 19 Growth Drivers of EMCORE Terrestrial PV Business § EMCORE is the technology leader in multi-junction concentrator solar cells § 36% efficient CPV cells in production § Aggressive roadmap to 45% efficiency by 2010 § EMCORE is supporting numerous system developers with a broad range of custom CPV components § Backlog of over 20MW § Agreement for $100M supply over 7 years § EMCORE is pursuing an early market entry into CPV systems § Gen 1 system operating “on sun” for 5 months § Gen 2 to enter production in Fall of 2007 § Demand is lined up with a supply agreement and strategic partners § Current annual capacity greater than 50MW § Well positioned to be a major player, with significant advantage in system performance and cost basis § Costs will be continuously reduced through system optimization and solar cell efficiency improvement July 9, 2007 20 Business Summary and Priorities § Business Summary § Strong broadband business (CATV & FTTP) at Ortel is near profitability § Space solar business at EPV is strong with good visibility and continued growth • Business is forecasted for continued profitability § Digital fiber business (10Gb and others) is recovering from the downturn caused by second source and inventory management § Solar power business units – ESP – will release new products to production by October 2007. Demand for products are lined up. § Priorities § Conclude the stock option restatementandfile 10-K and 10-Qs § Close New Jersey site (due to HQ relocation) and recognize subsequent cost savings § Introduce terrestrial concentrator PV system to production providing the most cost-effective solution § Increase gross margins through more focused supply chain management and establishment of China Operations § Increase production capacity at Ortel and EPV to meet future growth demands § Expand the digital fiber (EFO) business with a broader product portfolio within Enterprise applications and enter Infiniband and Telecom markets July 9, 2007 21 FY08 Revenue Drivers (continued operations only) Emerging business from terrestrial solar (ESP) systems in 2008 Strong space solar business: ~25% YoY growth Strong CATV and video business: ~30% YoY growth Recovery of 10G business and revenues from new markets (telecom & Infiniband) Revenue History and Projection from Current Businesses $115 +40% ($ in millions) $33 $51 $82 +61% $144 +25% $170 +18% FY02 FY04 FY03 FY05 FY06 FY07 Projection $210-230 +25- 35% FY08 Forecast July 9, 2007 22 EMCORE Corporation CEUT Emerging Growth Conference New York City, July 11, 2007 Reuben F. Richards, Jr. Chief Executive Officer Hong Hou, President & Chief Operating Officer July 9, 2007 23
